[Cite as State v. Smith, 2021-Ohio-2982.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 STATE OF OHIO,                                   :     CASE NO. CA2020-09-101

         Appellee,                                :            OPINION
                                                                8/30/2021
                                                  :
   - vs -
                                                  :

 MICHAEL RODARIOUS SMITH aka                      :
 MICHAEL SMITH,
                                                  :
         Appellant.




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2019-08-1344



Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Repper-Pagan Law, Ltd., and Christopher J. Pagan, for appellant.


        M. POWELL, P.J.

        {¶ 1} Appellant, Michael Rodarious Smith aka Michael Smith, appeals his

conviction and sentence in the Butler County Court of Common Pleas for murder.

        {¶ 2} On July 11, 2019, appellant was charged by complaint in the Butler County

Court of Common Pleas, Juvenile Division ("juvenile court"), with two counts of murder for

the fatal shooting of Shon Walker on June 27, 2019, and one count of tampering with
                                                                                Butler CA2020-09-101

evidence. Each murder count was accompanied by a firearm specification. Because

appellant was charged with murder and was 17 years old at the time of the offenses, he

was subject to mandatory bindover to the general division of the common pleas court if

there was probable cause to believe he committed the offenses.                           R.C. 2152.10.

Consequently, the state moved to transfer the case to the general division of the common

pleas court for criminal prosecution. The juvenile court held a probable cause hearing on

August 21, 2019.1 Appellant's mother was present at the hearing; his father was not.

        {¶ 3} Appellant's counsel advised the juvenile court that she had discussed the

purpose of a probable cause hearing with appellant and his mother and that appellant had

decided to waive his right to the probable cause hearing. Upon being asked to provide a

factual statement of the offenses, the prosecutor stated that appellant had shot Shon Walker

multiple times with a firearm, ultimately resulting in Walker's death, and that he had

subsequently disposed of the firearm and his clothing. The prosecutor further advised the

court that the incident was on video and that a witness had identified appellant as the

shooter. Following a colloquy with appellant, the juvenile court accepted his waiver and

found there was probable cause to believe appellant had committed the offenses charged.

The juvenile court then set bond at $1,000,000 for the murder charge, $10,000 for each

firearm specification, and $10,000 for the tampering with evidence charge. The case was

transferred to the Butler County Court of Common Pleas, General Division ("trial court").

        {¶ 4} Appellant was indicted in September 2019 on two counts of murder, each with

a firearm specification, and one count of tampering with evidence. On August 17, 2020,

pursuant to plea negotiations, appellant pled guilty to one count of murder in violation of




1. The hearing held upon a state's request for mandatory bindover of a juvenile has been called a mandatory
bindover hearing, a mandatory transfer hearing, a probable cause hearing, and a preliminary hearing. In re
B.W., 7th Dist. Mahoning No. 17 MA 0071, 2017-Ohio-9220, ¶ 17; Juv.R. 30(A).
                                                   -2-
                                                                      Butler CA2020-09-101

R.C. 2903.02(A) and a one-year firearm specification. The next day, however, appellant

moved to withdraw his guilty plea. On September 9, 2020, the trial court denied appellant's

motion to withdraw his guilty plea and sentenced him to 15 years to life in prison for murder

and to a mandatory, consecutive one year in prison for the firearm specification, for a total,

aggregate prison term of 16 years to life. The trial court further imposed mandatory lifetime

supervision by the Adult Parole Authority.

       {¶ 5} Appellant now appeals, raising three assignments of error.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} THE     JUVENILE      COURT      ERRED      BY    DISREGARDING         SMITH'S

PROCEDURAL PROTECTIONS AT THE BINDOVER.

       {¶ 8} Appellant argues the juvenile court erred in transferring the case to the

general division of the common pleas court for criminal prosecution, presenting three issues

for review.

       {¶ 9} In his first issue for review, appellant argues that the juvenile court violated

Juv.R. 3(E) and State v. D.W., 133 Ohio St.3d 434, 2012-Ohio-4544, by allowing appellant

to waive his right to a probable cause hearing without a written waiver, a meaningful

colloquy, and a record showing that appellant's waiver was knowing, intelligent, and

voluntary. Specifically, appellant asserts that his waiver was infirm because the juvenile

court's colloquy with appellant did not discuss (1) the structure of the probable cause

hearing, (2) the definition of probable cause, (3) appellant's right to present evidence and

test and challenge the state's evidence during the probable cause hearing, (4) the state's

burden to establish probable cause that appellant did not act in self-defense, (5) and the

consequences of the matter remaining in the juvenile court should the court finds there was

no probable cause.

       {¶ 10} Given his murder charge and age at the time of the offenses, appellant was

                                             -3-
                                                                      Butler CA2020-09-101

subject to mandatory bindover to the general division of the common pleas court if there

was probable cause to believe he committed the offenses. The juvenile court conducted a

probable cause hearing as required under R.C. 2152.12(A)(1)(a) and Juv.R. 30(A). Juv.R.

3 states that a juvenile may not waive his right to be represented by counsel at a Juv.R. 30

hearing; however, "[o]ther rights of a child may be waived with permission of the court."

Juv.R. 3(E).

       {¶ 11} "[A] juvenile court at a bindover hearing need not find as a fact that the

accused minor is guilty of the offense charged." State v. Iacona, 93 Ohio St.3d 83, 93,

2001-Ohio-1292. Rather, the juvenile court need only determine whether there is probable

cause to believe the juvenile committed the offenses charged. Id. The state "must provide

credible evidence of every element of an offense to support a finding that probable cause

exists to believe that the juvenile committed the offense before ordering mandatory waiver

of juvenile court jurisdiction[.]" Id. "In meeting this standard the state must produce

evidence that raises more than a mere suspicion of guilt, but need not provide evidence

proving guilt beyond a reasonable doubt." Id.

       {¶ 12} We first address appellant's claim that the state was required to address self-

defense at the probable cause hearing.

       {¶ 13} "Self-defense is an affirmative defense." State v. Jacinto, 8th Dist. Cuyahoga

No. 108944, 2020-Ohio-3722, ¶ 43. Prior to March 28, 2019, a defendant had the burden

of proving self-defense by a preponderance of the evidence. Id. at ¶ 44. However, on

March 28, 2019, the self-defense statute was amended to shift the burden of proof to the

state as follows: "If, at the trial of a person who is accused of an offense that involved the

person's use of force against another, there is evidence presented that tends to support

that the accused person used the force in self-defense, * * * the prosecution must prove

beyond a reasonable doubt that the accused person did not use the force in self-defense[.]"

                                             -4-
                                                                          Butler CA2020-09-101

(Emphasis added.) R.C. 2901.05(B)(1).

        {¶ 14} Self-defense is a matter independent of the elements of the crime. State v.

Poole, 33 Ohio St.2d 18, 19 (1973). "Self-defense seeks to relieve the defendant from

culpability rather than to negate an element of the offense charged." Id. The Ohio Supreme

Court has held that "the state has no burden to disprove alternate theories of the case at a

bindover proceeding." In re A.J.S., 120 Ohio St.3d 185, 2008-Ohio-5307, ¶ 61, citing

Iacona, 93 Ohio St.3d at 96. "Determination of the merits of the competing prosecution and

defense theories, both of which [are] credible, ultimately [is] a matter for the factfinder at

trial." (Emphasis deleted.) Iacona at 96. "[R]esolution of the conflicting theories of the

evidence * * * is a matter for the trier of fact at a trial on the merits of the case, not a matter

for exercise of judicial discretion at a bindover hearing in the juvenile court." In re A.J.S. at

¶ 64.

        {¶ 15} Thus, the state was not required to address or disprove self-defense at the

probable cause hearing for purposes of establishing probable cause to believe appellant

had committed murder.

        {¶ 16} We now turn to appellant's waiver of his right to a probable cause hearing. In

support of his argument that his waiver was not knowing, intelligent, and voluntary, appellant

cites D.W., 2012-Ohio-4544. In that case, the Ohio Supreme Court addressed whether a

juvenile may waive the amenability hearing required in discretionary bindover cases and

set forth the standard for a valid waiver. The supreme court found that the waiver of an

amenability hearing is among those "other rights" that may be waived with permission of

the juvenile court pursuant to Juv.R. 3(E). D.W. at ¶ 26.

        {¶ 17} Regarding the standard to be applied in determining whether the waiver of an

amenability hearing is valid, the supreme court held that the juvenile court must "engage in

a meaningful dialogue with the juvenile" to "ensure that the juvenile fully understands, and

                                                -5-
                                                                         Butler CA2020-09-101

intentionally and intelligently relinquishes, the right to [an amenability hearing]." Id. at ¶ 29.

The supreme court then established "a two-step process" a juvenile court must use to

determine the validity of the waiver. Id. at ¶ 33. "First, before being transferred, the juvenile

may waive the right to a * * * hearing only if the waiver is expressly stated on the record and

through counsel." Id. at ¶ 34. Second,

              the juvenile court must determine that the waiver is offered
              knowingly, voluntarily, and intelligently. Proper determination
              must include a colloquy with the juvenile and must occur on the
              record. The colloquy allows the juvenile court to fulfill its parens
              patriae duty by ensuring that the juvenile fully understands and
              intentionally and intelligently relinquishes the right to an
              amenability hearing. And it allows the judge "to engage in a
              meaningful dialogue with the juvenile," to guarantee that the
              juvenile's due process rights are protected.

Id. at ¶ 37, quoting In re C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, ¶ 107. We note that

the supreme court's two-step process does not require that the waiver be in writing.

       {¶ 18} Upon reviewing the juvenile court's colloquy with appellant, we find that

appellant's waiver of his right to a probable cause hearing was made knowingly, intelligently,

and voluntarily. The first step of the waiver test was plainly met as appellant, through

counsel, expressly stated on the record a waiver of the probable cause hearing. D.W.,

2012-Ohio-4544 at ¶ 47. Moreover, the juvenile court's dialogue with appellant confirmed

that appellant wanted to waive the probable cause hearing and did so in consultation with

counsel and his mother.

       {¶ 19} The second step of the waiver test was likewise met as the juvenile court

engaged in a colloquy on the record with appellant to determine that the waiver was made

knowingly, intelligently, and voluntarily.    Id. Specifically, the juvenile court addressed

appellant and asked whether appellant had discussed the waiver of probable cause with

his attorney. Appellant responded affirmatively. The juvenile court asked whether appellant

understood that were the court to find probable cause, it would send the charges of murder

                                               -6-
                                                                      Butler CA2020-09-101

and tampering with evidence and the accompanying firearm specifications to the "Adult

Division" of the common pleas court. Appellant responded affirmatively. The juvenile court

asked whether this was what appellant wanted to do. Appellant responded affirmatively.

The juvenile court confirmed that no one was forcing appellant into waiving the probable

cause hearing. The juvenile court further confirmed that appellant was not under the

influence of drugs or alcohol that would prevent him from understanding what was being

discussed. The juvenile court once again asked whether appellant had discussed the

probable cause hearing with his attorney and whether he was satisfied with counsel's

advice. Appellant responded affirmatively. The juvenile court asked whether appellant had

any questions. Appellant responded, "No sir." Based upon the state's factual statement of

the offenses, the juvenile court found probable cause and ordered the case bound over for

criminal prosecution.

      {¶ 20} The Tenth District Court of Appeals has held that a juvenile's waiver of the

right to a probable cause hearing was knowing, intelligent, and voluntary following

mandatory bindover hearing colloquies similar to the colloquy at bar. See State v. Johnson,

10th Dist. Franklin No. 12AP-898, 2013-Ohio-2008; State v. J.T.S., 10th Dist. Franklin No.

14AP-516, 2015-Ohio-1103. In Johnson, the juvenile court advised the juvenile that the

purpose of the probable cause hearing was to determine whether trial would take place in

juvenile or adult court, and that the court's acceptance of the juvenile's waiver meant the

case would automatically go to adult court. The juvenile court confirmed that the juvenile

had discussed the matter with counsel and that he wanted the juvenile court to accept his

waiver to a probable cause hearing.

      {¶ 21} In J.T.S., the juvenile court advised the juvenile that a stipulation to a finding

of probable cause meant that the juvenile was "giving up" the right to have a probable cause

hearing during which the state would be required to establish probable cause, and that the

                                             -7-
                                                                     Butler CA2020-09-101

case would transfer to the general division of the common pleas court. The juvenile court

confirmed that the juvenile had discussed the matter with counsel, was not under the

influence of drugs or medication that would prevent him from understanding what was being

discussed, had no further questions, and wanted the juvenile court to accept his stipulation

of probable cause.

      {¶ 22} As was the case in J.T.S. and Johnson, the juvenile court, through its colloquy

with appellant, sufficiently ensured that appellant's waiver of the right to a probable cause

hearing was made knowingly and intelligently and was a voluntary relinquishment of a

known right. The juvenile court utilized the proper inquisitional approach. There was no

indication during the hearing that appellant had any intellectual or learning deficits that

would have prevented his understanding of the court's statements. Upon the court's inquiry,

appellant responded unequivocally that he had discussed the waiver of the probable cause

hearing with his attorney, that he was satisfied with her advice, and that he had no other

questions. The juvenile court was entitled to rely upon appellant's statements he had

discussed the matter with counsel and that he was satisfied with the advice she had

provided him. In re J.T.S., 2015-Ohio-1103 at ¶ 31; see also State v. Brown, 10th Dist.

Franklin No. 17AP-695, 2018-Ohio-4185, ¶ 27. Thus, the record clearly indicates that

appellant understood he had a right to a probable cause hearing and that he intended to

waive that right. We therefore find that both D.W. requirements were met.

      {¶ 23} Furthermore, appellant fails to establish any prejudice resulting from the

juvenile court's acceptance of his waiver to a probable cause hearing. Appellant does not

identify any strategic advantage he might have gained by exposing the state's evidence

during the probable cause hearing.      More significantly, appellant does not claim that

probable cause was lacking or that he would not have waived the probable cause hearing

had the juvenile court engaged in a more fulsome colloquy. Appellant's waiver of the

                                             -8-
                                                                     Butler CA2020-09-101

probable cause hearing does not mean that the juvenile court would have otherwise

retained jurisdiction had the probable cause hearing gone forward.

      {¶ 24} Appellant further contends the juvenile court was obligated to provide him with

a legal definition of probable cause before accepting his waiver. There is no indication in

the record that appellant had an inadequate opportunity to consult with his attorney or that

counsel failed to adequately explain the proceedings to appellant. Appellant was present

in the courtroom as the prosecutor recited the relevant facts for the court. Once again, it

was reasonable for the juvenile court to rely upon appellant's representation in open court

that he had the opportunity to discuss the proceedings with his attorney and that he

understood the right he was waiving by choosing to waive his right to a probable cause

hearing. In re J.T.S., 2015-Ohio-1103 at ¶ 31.

      {¶ 25} The same reasoning applies to appellant's contention that the juvenile court

was required to fully apprise him of the structure of the probable cause hearing, the rights

he had, and the consequences of the matter remaining in the juvenile court should the court

find there was no probable cause. The juvenile court was entitled to rely upon appellant's

representation that he had an opportunity to discuss the proceedings with his attorney and

his negative response to the court's query: "Do you have any questions?" Id. at ¶ 32. See

also Brown, 2018-Ohio-4185.

      {¶ 26} In his second issue for review, appellant argues that the written notice of the

scheduled probable cause hearing did not comply with R.C. 2152.12(G) and Juv.R. 30(D).

Specifically, appellant asserts that the notice was defective because (1) it referenced a

hearing to take place on July 26, 2019, when the probable cause hearing was actually held

on August 21, 2019; (2) the certificate of service on the notice only listed appellant's

counsel; (3) although appellant's mother attended the hearing, the record does not reflect

she was served three days in advance as required by R.C. 2152.12(G) and Juv.R. 30(D);

                                            -9-
                                                                       Butler CA2020-09-101

and (4) there is no indication appellant's father was served with the notice and he did not

attend the hearing.

       {¶ 27} R.C. 2152.12(G) requires a juvenile court to "give notice in writing of the time,

place, and purpose of any hearing held pursuant to division (A) or (B) of this section to the

child's parents, guardian, or other custodian and to the child's counsel at least three days

prior to the hearing." Likewise, Juv.R. 30(D) provides that "[n]otice in writing of the time,

place, and purpose of any hearing held pursuant to this rule shall be given to the state, the

child's parents, guardian, or other custodian and the child's counsel at least three days prior

to the hearing, unless written notice has been waived on the record."

       {¶ 28} R.C. 2152.12(G) "reflects a legislative intent to protect juveniles by informing

their caregivers of any pending actions involving the juveniles so that the caregivers can

offer assistance, guidance, and support to the juveniles." State v. Reynolds, 10th Dist.

Franklin No. 06AP-915, 2007-Ohio-4178, ¶ 12; State v. Rodriguez, 12th Dist. Butler No.

CA2008-07-162, 2009-Ohio-4460, ¶ 27.

       {¶ 29} As stated above, appellant's mother attended the probable cause hearing on

August 21, 2019. At the beginning of the hearing, appellant's mother confirmed she had

received a copy of the state's bindover motion; appellant's counsel advised the juvenile

court she had discussed the bindover process with appellant's mother.

       {¶ 30} In Rodriguez, this court addressed a juvenile court's failure to provide written

notice of a probable cause hearing. We held that "while the record is devoid of any evidence

indicating written notice was provided, it is obvious, nonetheless, that her legal custodians,

as well as a number of her other family members, had actual notice of the bindover

proceedings as they personally appeared in court in order to offer appellant their assistance,

guidance, and support." Rodriguez, 2009-Ohio-4460 at ¶ 30. "As a result, even though the

juvenile court failed to provide her legal custodians with written notice as required by R.C.

                                             - 10 -
                                                                     Butler CA2020-09-101

2152.12(G), due to their personal appearance at the hearings, they had sufficient and

adequate notice of the charges and proceedings pending against their granddaughter." Id.

"Therefore, because appellant's legal custodians actually attended the scheduled bindover

proceedings, we find no prejudicial impact resulting from the juvenile court's failure to

provide them with written notice of such." Id.

      {¶ 31} In light of Rodriguez and given the fact appellant's mother actually attended

the August 21, 2019 probable cause hearing, we find no prejudicial impact resulting from

the fact the notice referenced an incorrect date for the hearing and only listed appellant's

counsel, and the fact the record does not reflect when service was perfected on appellant's

mother. We therefore find no prejudicial error.

      {¶ 32} As to the juvenile court's alleged failure to serve the notice upon appellant's

father, the Ohio Supreme Court recently held that service of the R.C. 2152.12(G) notice

upon both parents is not necessary: "Regardless of [father's] paternity status, service upon

[mother] alone would be sufficient. R.C. 1.43(A) (the 'singular includes the plural, and the

plural includes the singular')." Turner v. Hooks, 152 Ohio St.3d 559, 2018-Ohio-556, ¶ 4,

citing Reynolds, 2007-Ohio-4178.

      {¶ 33} The issue in Reynolds was whether both parents were required to receive

notice under R.C. 2152.12(G) and Juv.R. 30(D), or whether it was sufficient that one parent

received notice and attended the hearing. The Tenth District Court of Appeals noted that

             R.C. 2152.12(G) does not define "parents," and does not
             indicate whether both parents are required to constitute
             sufficient notice and satisfy due process. Although a literal
             reading of "parents" would seem to require notice to both
             parents, we find that such a reading would render the use of the
             term illogical under some circumstances such as where only
             one parent is living or the identity of one parent is unknown.
             Under such hypothetical circumstances, clearly notice to a
             single parent would be sufficient. * * * Further, that the statute
             states that notice "shall" be given to the "parents," yet fails to
             indicate the proper procedure when notice to one parent is an

                                            - 11 -
                                                                        Butler CA2020-09-101

              impossibility, demonstrates that "parents" should not be strictly
              interpreted to mean both parents.

Reynolds at ¶ 11. Continuing, the court of appeals held that although "it is better to give

notice to both parents when possible, notice to one parent when the other parent's identity

or whereabouts are unknown still serves to protect the juvenile and furthers the legislative

goals of R.C. 2152.12(G)." Id. at ¶ 12. We agree with the Tenth District Court of Appeals'

reasoning and analysis.

       {¶ 34} Furthermore, appellant does not indicate how he was prejudiced by the lack

of notice to his father. The absence of appellant's father from the proceedings had no effect

on the outcome of the proceedings and appellant claims none. Appellant's mother received

a copy of the bindover motion and attended the probable cause hearing. "There is no

evidence that appellant's mother might have harbored any prejudice or ill feelings against

her son that could have affected her alignment with him and compromised her duty to

protect the best interests of her child." Reynolds, 2007-Ohio-4178 at ¶ 14.

       {¶ 35} In light of the foregoing, we find no prejudicial impact resulting from the

juvenile court's failure to provide appellant's father with written notice of the August 21, 2019

probable cause hearing, and therefore find no prejudicial error.

       {¶ 36} In his third issue for review, appellant argues that the cumulative effect of the

errors described above violated his due process rights and deprived him of a fair probable

cause hearing.

       {¶ 37} Under the doctrine of cumulative errors, a reviewing court "will reverse a

conviction when the cumulative effect of errors deprives a defendant of a fair trial even

though each of the instances of trial-court error does not individually constitute cause for

reversal." State v. Kirkland, 140 Ohio St.3d 73, 2014-Ohio-1966, ¶ 140. Appellant cites no

authority for the proposition that the cumulative error doctrine applies to juvenile bindover


                                              - 12 -
                                                                       Butler CA2020-09-101

proceedings. See State v. Fuell, 12th Dist. Clermont No. CA2020-02-008, 2021-Ohio-1627.

However, because we have found no merit to appellant's first and second issues for review

as discussed above, appellant cannot demonstrate cumulative error.             Appellant was

therefore not deprived of a fair probable cause hearing.

       {¶ 38} Appellant's first assignment of error is overruled.

       {¶ 39} Assignment of Error No. 2:

       {¶ 40} THE TRIAL COURT ERRED BY SENTENCING SMITH TO LIFE

IMPRISONMENT WITH THE POSSIBILITY OF PAROLE UNDER THE CHILD-RAPE

STATUTE, AND BY IMPOSING LIFETIME PAROLE SUPERVISION.

       {¶ 41} Appellant argues, and the state concedes, that in sentencing him to 15 years

to life in prison for murder, the trial court wrongly referred to R.C. 2971.03(B)(1)(b) and

improperly imposed mandatory lifetime parole supervision by the Adult Parole Authority.

       {¶ 42} A trial court speaks through its journal entry. State v. Henderson, 161 Ohio

St.3d 285, 2020-Ohio-4784, ¶ 39.       The sentencing entry provides that appellant was

sentenced to 15 years to life in prison "pursuant to R.C. 2971.03(B)(1)(b)." That sentencing

statute applies to a rape offender where the victim was less than ten years old and is clearly

inapplicable here. The sentencing entry further provides that appellant's sentence for

murder "includes Mandatory Lifetime Parole supervision by the Adult Parole Authority

pursuant to [R.C.] 2967.13." However, that statute applies to parole eligibility, not to parole

supervision after release from prison. Furthermore, no statute provides for a lifetime parole

supervision in Ohio. Rather, the Adult Parole Authority may grant a paroled prisoner final

release, but if the paroled prisoner has been sentenced to life in prison, "the authority shall

not grant a final release earlier than five years after the paroled prisoner is released from

the institution on parole." R.C. 2967.16(A).

       {¶ 43} We find that the two errors made by the trial court in its sentencing entry are

                                               - 13 -
                                                                                    Butler CA2020-09-101

clerical errors that "may be corrected by the court at any time." Crim.R. 36. Upon remand,

the sentencing entry shall reflect that appellant is being sentenced for murder pursuant to

R.C. 2929.02(B)(1). The trial court is further instructed to correct the improper imposition

of lifetime parole supervision by the Adult Parole Authority.

        {¶ 44} Appellant's second assignment of error is sustained.

        {¶ 45} Assignment of Error No. 3:

        {¶ 46} THE JUVENILE COURT SET AN UNCONSTITUTIONAL BOND.

        {¶ 47} As stated above, the juvenile court set bond at $1,000,000 for the murder

charge, $10,000 for each firearm specification, and $10,000 for the tampering with evidence

charge.      Appellant argues the juvenile court erred by setting bond for the firearm

specifications as they are not criminal offenses but sentence enhancements, and by

imposing a cash-only bond which is unconstitutional under the Ohio Constitution.

        {¶ 48} Appellant is correct that a firearm specification is a sentence enhancement

that attaches to a predicate offense, not a separate criminal offense. State v. Ford, 128

Ohio St.3d 398, 2011-Ohio-765, ¶ 16-17. Appellant is also correct that cash-only bail is

unconstitutional under Section 9, Article I of the Ohio Constitution. Smith v. Leis, 106 Ohio

St.3d 309, 2005-Ohio-5125, ¶ 1. However, it is well established that once a defendant has

been convicted, "'any error concerning the issue of pretrial bail is moot.'"                          State v.

Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, ¶ 206, quoting State v. Patterson, 110

Ohio App.3d 264, 271 (10th Dist.1996).                 The proper procedure for seeking relief for

excessive or improper pretrial bail is through habeas corpus proceedings. Patterson at 272.

Unlike the defendant in Leis, appellant did not seek this remedy.2 Accordingly, his third


2. In his reply brief, appellant asserts that his bond issues fall within the "capable of repetition, yet evading
review" exception to the mootness doctrine and cites Smith v. Leis, 106 Ohio St.3d 309, 2005-Ohio-5125, in
support. In Leis, the Ohio Supreme Court found that while the bail issue was moot as to Smith, it was
nonetheless properly before the court because it presented a properly debatable constitutional issue and the


                                                      - 14 -
                                                                                     Butler CA2020-09-101

assignment of error is overruled. Id.; State v. Santiago, 8th Dist. Cuyahoga No. 101612,

2015-Ohio-1301, ¶ 15; State v. Smith, 2d Dist. Montgomery No. 28265, 2019-Ohio-5015, ¶

44-45.

         {¶ 49} Judgment reversed in part, and remanded with instructions to the trial court

to correct the misstated statutory provision regarding appellant's sentence for murder and

the improper imposition of lifetime parole supervision by the Adult Parole Authority. In all

other respects, the judgment of the trial court is affirmed.


         S. POWELL and HENDRICKSON, JJ., concur.




issue was of great public or general interest as it affected the types of bail that trial courts are authorized to
grant in criminal cases throughout the state. Id. at ¶ 15. The supreme court noted, however, that the case
did not appear to fall within the "capable of repetition, yet evading review" mootness exception because the
exception "further requires 'a reasonable expectation that the same complaining party will be subject to the
same action again.'" (Emphasis sic) Id. at ¶ 16, fn. 1, quoting State ex rel. Calvary v. Upper Arlington, 89
Ohio St.3d 229, 231 (2000). "With his lengthy criminal sentence, it is unlikely that Smith again will be subject
to the same cash-only preconviction bail." Leis at ¶ 16, fn. 1. Given appellant's lengthy criminal sentence, it
is unlikely he again will be subject to the same cash-only and firearm specification preconviction bail.
Consequently, the "capable of repetition, yet evading review" exception to the mootness doctrine is
inapplicable here.
                                                      - 15 -